                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

  TODD A. KING, SR.,                        : Case No. 3:19-cv-360
                                            :
          Plaintiff,                        : District Judge Walter H. Rice
                                            : Magistrate Judge Sharon L. Ovington
  vs.                                       :
                                            :
  SGT. RYAN HALBURNT, et al.,               :
                                            :
          Defendants.                       :


                                          ORDER

        Plaintiff is an inmate at the Montgomery County Jail in Dayton, Ohio. He is

proceeding in this case in forma pauperis under 28 U.S.C. § 1915. Plaintiff’s pro se

Complaint is presently before the Court for initial review. See 28 U.S.C. §§ 1915(e)(2),

1915A. “[T]hese statutes require the court to dismiss any portion of the complaint that (1)

fails to state a claim upon which relief can be granted, or (2) is frivolous. A complaint can

be frivolous either factually or legally. Any complaint that is legally frivolous would ipso

facto fail to state a claim upon which relief can be granted.” Hill v. Lappin, 630 F.3d 468,

470 (6th Cir. 2010) (citing Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827 (1989)).

Having conducted an initial review of Plaintiff’s Complaint, the Court finds that dismissal

under 28 U.S.C. §§ 1915(e)(2) or §1915A(a)-(b) is not warranted at this stage of the

litigation.

        The United States Marshal is ORDERED to serve Defendants with process.

November 18, 2019                              s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge
